FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported) July 22, 2008 AMERICAN METAL & TECHNOLOGY, INC. (Exact name or registrant as specified in its charter) Delaware 33-19048-NY 22-2856171 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 633 W. 5th Street, 28th Floor Los Angeles, CA 90071 (Address of Principal Executive Offices, Including Zip Code) (213) 223-2321 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. American Metal & Technology, Inc. (the “Company”) has announced in a press release issued on July 22, 2008 its preliminary financial results for the second quarter ended June 30, 2008, as well as revised estimates for the full year ending December 31, 2008.The press releasehighlighted the Company’s growth during the three months ended June 30, 2008, in which the Company generated revenue of approximately $4.9 million to $5.1 million, an increase of approximately 107% from $2.4 million in the same period a year ago.Revenue growth resulted from increased customer orders related to greater capacity and higher raw materials costs, which were passed on to customers.Net margin improved to approximately 25.0% in the three months ended June 30, 2008 from 20.2% compared to the same period in 2007. The
